Citation Nr: 0027734	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs nonservice-connected 
disability pension benefits, in the amount of $379.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  In a March 1998 VA letter, the veteran was notified that 
she was awarded disability pension benefits, effective from 
December 1997; that letter informed the veteran that the rate 
of her pension award was directly related to her total 
"family" income, and that she must notify the RO 
immediately if income is received from any other source than 
shown in that letter.  

2.  Attached to the March 1998 VA notification letter was a 
Disability Pension Award Attachment, VA Form 21-8768, which 
sets forth factors affecting the right to payment.

3.  In April 1998, the RO sent the veteran a letter amending 
her disability pension award; that letter also contained a 
copy of VA Form 21-8768.

4.  In February 1999, the veteran notified the RO that she 
had received $5000.00 in inheritance income in 1998; she also 
indicated that her alimony payments from her ex-spouse had 
ceased in 1999.
 
5.  The veteran knew or reasonably should have known that she 
should have promptly reported the inheritance income; 
however, she indicated that she received the income in 
September 1998, and did not report it to the VA until 
February 1999.
 
6.  Failure to recover the debt in this appeal would result 
in unfair gain to the veteran.

7.  Collection of the indebtedness at issue in this case 
would not subject the veteran to undue economic hardship.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of the recovery of a 
$379.00 overpayment of VA disability pension benefits have 
not been met.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA nonservice-
connected disability pension benefits, in the amount of 
$379.00.  Essentially, the overpayment resulted because the 
veteran delayed in reporting some inheritance income she 
received.

Initially, the Board notes that the veteran does not dispute 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, the Committee determined in a May 1999 
decision that the evidence in this case did not establish 
fraud, misrepresentation, or bad faith in the creation of the 
debt.  The Board is also satisfied that none of the 
circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of waiver of recovery of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the sole question before the Board is whether 
collection of the indebtedness at issue in this appeal, in 
the amount of $379.00, would violate the principles of equity 
and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.963(a), 1.965(a). 

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt. 38 C.F.R. 
§ 1.965(a)(3).  In this case, the record reveals that when 
the veteran was initially notified of her award of VA 
disability pension benefits, by VA letter dated in March 
1998, she was provided the following notice:  "The rate of 
VA pension depends on total 'family' income ... You must notify 
us immediately if income is received from any source other 
than that shown above."  Moreover, the March 1998 letter 
directed the veteran to read an enclosed VA Form 21-8768, 
which contained important information about the right to 
receive pension benefits.  

VA Form 21-8768 is entitled "Disability Pension Award 
Attachment," and sets forth factors affecting the right to 
payment.  Included on that form is a paragraph entitled 
"PROMPT NOTICE," which instructs the veteran to notify the 
VA immediately "if there is any change in income or net 
worth for you or your dependents or any change in your 
marital status or the status of your dependents."  The Board 
also notes that the veteran was furnished another copy of VA 
Form 21-8768 in April 1998, along with a VA letter that also 
informed her of her duty to report changes in her family's 
income.  

Despite the foregoing information, the veteran failed to 
promptly notify the VA that she had received $5000.00 in 
inheritance income in September 1998.  In fact, she did not 
inform the VA of the foregoing until February 1999.  In the 
meantime, she continued to accept the full amount of her VA 
pension benefits, even though she knew or reasonably should 
have known that she had a duty to report this income.  The 
Board acknowledges the veteran's contentions that she truly 
considered the inheritance money to be a "gift," and not 
income.  The Board also acknowledges the veteran's 
contentions that this was a one-time payment, which she 
promptly used to "catch up" with some expenses.  
Nevertheless, as noted above, the Board finds that the 
veteran was properly advised on several occasions of the 
factors affecting the right to receive payment of VA pension 
benefits, as well as the duty to promptly inform the VA of 
any changes in income or net worth, and she should have known 
that she had a duty to promptly report the inheritance money.  
The VA Form 21-8768 sent to the veteran also included a 
direction to report the total amount and source of all income 
and that VA would exclude any amount which did not count.  
For the foregoing reasons, the Board finds that the veteran 
must be assigned fault in causing the debt in this case.  

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
upon the initial award of disability pension benefits, the VA 
provided the veteran with a detailed explanation of the 
factors affecting the right to receive VA disability pension 
benefits.  The VA reiterated this explanation on at least one 
other occasion; however, the veteran failed to promptly 
report the inheritance income earned in September 1998.  In 
short, the Board finds that the VA was not at fault in 
causing this debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of non-service connected pension 
benefits is to assist persons who are unable to secure and 
follow a substantially gainful occupation due to disability.  
In light of the purpose underlying pension benefits, the 
Board finds that repayment of the debt at issue in this case 
would not conflict with the objective underlying the 
benefits, as the veteran's basic necessities appear to have 
been provided for during the period in which the overpayment 
arose, and the veteran also had the benefit of the 
inheritance income during that period.  See 38 C.F.R. 
§ 1.965(a)(4).  Thus, repayment of the debt would not nullify 
the purpose for which the pension benefits were intended, 
since the veteran was not deprived of basic necessities such 
as food and shelter.  See 38 C.F.R. § 1.965(a)(4).  Further, 
if the veteran fails to repay this debt, it will result in an 
unfair gain to her.  See 38 C.F.R. § 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  The record 
reflects that effective October 1, 1999, the veteran's 
monthly rate of VA benefits was increased to $731.00.  
According to a Financial Status Report, dated in May 1999, 
the veteran reported total monthly expenses of $447.50.  She 
also indicated that she had $197.00 in the bank.  The Board 
has reviewed the veteran's reported monthly finances, in 
light of her monthly income, and finds that she has not 
demonstrated hardship.  The most recent information of record 
regarding the veteran's finances reveals that her monthly 
income, consisting of VA pension benefits, exceeds her 
monthly expenses by close to $300.00.  Under these 
circumstances, the Board does not believe that recovery of 
the overpayment in the amount of $379.00 would result in 
undue financial hardship.  38 C.F.R. § 1.963(a)(3). 

In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the fault of the veteran, 
in that she delayed in reporting her inheritance income, 
despite adequate notice from the VA outlining her duty to 
report changes in income and net worth.  When all of the 
relevant elements as set forth above are considered, the 
Board is not persuaded that the Government should forego its 
right to collection of the indebtedness in the instant 
appeal, in the amount of $379.00.  Accordingly, the Board 
finds that waiver of recovery of the overpayment in the 
amount of $379.00 is not warranted.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

